DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by any one of Honda et al (US 3,516,651), Woodlings et al (US 5,169,256, further Woodlings ‘256), Mathews et al (US 5,005,807), Woodlings et al (US 5,069,430, further Woodlings ‘430), Woodlings et al (US 5,735,647, further Woodlings ‘647), Schneider (US 4,637,590), KR10-1277243, JP 2002-38867, and JP 2001-342508.
All Honda et al, Woodlings ‘256), Mathews et al, Woodlings ‘430, Woodlings ‘647, Schneider, KR10-1277243, JP 2002-38867, and JP 2001-342508 teach that the apparatuses comprising tools, extensions drills, drill heads, etc., such as rock drills with rails and drivers were known and conventionally used.
As to the intended use recited by the claim:
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leigh (US 2003/0071399) in view any one of Honda et al, Woodlings ‘256, Mathews et al, Woodlings ‘430, Woodlings ‘647, Schneider, KR10-1277243, JP 2002-38867, and JP 2001-342508.
Leigh teaches that the direct smelting apparatuses can have the supply lines blocked and teach a method for removing blockages.
Leigh does not teach the use of an advancing and retracting tool to remove the blockage by drilling.
However, all Honda et al, Woodlings ‘256, Mathews et al, Woodlings ‘430, Woodlings ‘647, Schneider, KR10-1277243, JP 2002-38867, and JP 2001-342508 teach that the apparatuses comprising for removing blockages by drilling were known and conventionally used.
It would have been obvious to an ordinary artisan at the time the invention was filed to use the tools of any one of Honda et al, Woodlings ‘256, Mathews et al, Woodlings ‘430, Woodlings ‘647, Schneider, KR10-1277243, JP 2002-38867, .

Response to Arguments
Applicant's arguments filed 12/03/2020 have been fully considered but they are not persuasive.
With respect to the rejection of claim 14 the applicants allege that the rejection made in the previous Office action is moot since the amended claims 14 depend from claim 1.
This is not persuasive.
The amended claim 14 merely recites in preamble:  “An apparatus for removing a blockage in a solids injection lance by a method defined in claim 1”. Such constitutes only intended use of the apparatus. The referenced recitation of claim 1, does not further limit the structure of the apparatus recited in the body of the claim.
 Since the apparatuses of Honda et al, Woodlings ‘256), Mathews et al, Woodlings ‘430, Woodlings ‘647, Schneider, KR10-1277243, JP 2002-38867, and JP 2001-342508 comprise all the parts recited by the claim, the referenced apparatuses are capable of performing the intended use recited by the claims or the invention is not disclosed/claimed in the correspondence with the requirements of 35 USC 112(a).
Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.



With respect to the rejection of the method claims made over the combination of the teaching of Leigh in combination with the teachings of secondary documents the applicants again attack the applied documents individually.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

The applicants allege that Leigh is “different from that of the present claims, which relate to a method removing blockages in the solid injection lances. Though, 
The applicants also allege the following: “Applicant notes that, to solve the technical problem of removing the blockages in the solids injection lance without a complete production stoppage and slag draining, a section of the lance upstream of the blockage is pressurized using purge gas, such that the purge gas enters into the smelting vessel upon removal and blockage and prevents slag from entering the solid injection lance. This teaching of the present invention is nowhere disclosed in Leigh nor is there any motivation to arrive at these aspects.”

This is not persuasive.
First, the claims are not limited to require the argued “removing the blockages in the solids injection lance without a complete production stoppage and slag draining”.



Further, the claims require elevated pressure conditions. Leigh also teach the elevated pressure. Leigh teaches the elevated pressure upstream of the blockage.


Further, the rejection is made over the combination of the teaching of Leigh and the secondary documents.
It was indicated that Leigh does not teach the use of an advancing and retracting tool to remove the blockage by drilling.
It was also indicated that all Honda et al, Woodlings ‘256, Mathews et al, Woodlings ‘430, Woodlings ‘647, Schneider, KR10-1277243, JP 2002-38867, and JP 2001-342508 teach that the apparatuses comprising for removing blockages by drilling were known and conventionally used.
It was also indicated that it would have been obvious to an ordinary artisan at the time the invention was filed to use the tools of any one of Honda et al, Woodlings ‘256, Mathews et al, Woodlings ‘430, Woodlings ‘647, Schneider, KR10-1277243, JP 2002-38867, and JP 2001-342508 to remove blockages in the direct smelting apparatuses together or instead of the method of Leigh in order to use a known device for its known purpose.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The applicants further allege that none of the cited documents discloses the following aspects of claim 1: “operating the tool to remove the blockage, wherein the tool is operated in reciprocal movement co-axially within the solids injection lance such that solid feed material and carrier gas are able to flow through the solids injection lance and into the direct smelting vessel, and maintaining elevated gas pressure conditions in the solids injections lance and upstream of the blockage; wherein the elevated gas pressure conditions are provided by ceasing supply of the carrier gas and then supplying a pressurized purge gas to the solids injection lance upstream of the blockage such that, upon removal of the blockage, the purge gas flows into the direct smelting vessel thereby preventing slag from entering the outlet end of the solids injection lance.”
However, such would be obviously presented in the modified method of Leigh upon removal of blockage.
It appears that the applicants merely argue something that will be obviously presented in the modified method of Leigh due to the action of pressurized gas.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304.  The examiner can normally be reached on 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER MARKOFF/Primary Examiner, Art Unit 1711